UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7276


BARTOLA J. PACETTI,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Acting Commissioner of Social Security
Administration; MS. QUITTIE C. WILSON, Social Security Payment Office, Her
Official Capacity of Social Security Payment Office, Birmingham, Alabama,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01247-LMB-JFA)


Submitted: February 27, 2019                                      Decided: March 6, 2019


Before DUNCAN, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bartola John Pacetti, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Bartola J. Pacetti appeals the district court’s order dismissing his complaint under

28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible

error. Accordingly, we deny the pending motion and affirm for the reasons stated by the

district court. See Pacetti v. Berryhill, No. 1:18-cv-01247-LMB-JFA (E.D. Va. Oct. 3,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                           2